Title: To James Madison from Henry Lee, 19 October 1786
From: Lee, Henry
To: Madison, James


My dear sir:
New York 19th. Ocr. 86
In our letter of this date to the Assembly you will know our sentiments on the interesting subject of finance. I am persuaded if the suggestions meet the approbation of the Legislature and any plans calculated on the principles of our letter, should be properly executed much good will accrue to the state.
We omitted one subject which involves the respectability of our country viz that of a well disciplined & well appointed militia. This matter having been under consideration very often & meeting with different issues, we have declined renewing it now, presuming that the difficultys which did obstruct the formation of a proper system are still alive, & will continue to operate with similar effect. But really when we look around us here, & observe the exertions in these countrys to acquire this national defence, we lament the indifference which pervades our country on this important subject. I transmit for the perusal of those who wish information on military arrangements the report of the secretary of war relative to the organization of Militia. This performance does honor to the genius of the secretary, but its utility depends entirely on the execution, which in the situation of American affairs we apprehend will be subject to much difficulty. The eastern commotions are becoming very serious, Massachusetts contains 75,000 men from 16 to 60, the five seditious countys possess 40,000 of this number, upon a fair calculation I beleive we may reckon that state divided for & against Government.
The legislature is now in session but have taken no measures yet to reconcile or to subdue.
Indeed their difficultys are so numerous and pressing and their ways & means so disproportionate that I imagine they know not what to do, & will be obliged to trust too much to the chapter of accidents, for the U. S. who ought to be able to aid the governments of particular states in distresses like these are scar[c]ely able to maintain themselves. The insurgents are taking all the necessary arrangements to prepare for the last appeal. Their ostensible object is the revision of the constitution but they certainly mean the abolition of debts public & private, a division of property & a new government founded on principles of fraud & inequity, or re-connexion with G. B. Congress have received authentic information touching these points and are now in consultation how to ward off the blow. The enclosed papers will inform of many particulars relative to this unhappy affair. You continued a long time in Philada. we hear, this unexpected movement gives eye to various suggestions all tending to prove that you are in full gallop to the blessed yoke. In all your intentions you possess the best wishes of your friend for their accomplishmts.
H: Lee Jnr
